Citation Nr: 1236702	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for right shin splints prior to November 14, 2011, and in excess of 10 percent as of November 14, 2011.

2.  Entitlement to a compensable rating for left shin splints prior to November 14, 2011, and in excess of 10 percent as of November 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to June 1995, from February 2000 to February 2003, from March 2003 to September 2003, and from May 2005 to June 2006, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a hearing before the Board in November 2009. 

The Board remanded the Veteran's claim for additional development in March 2010 and in September 2011.

In a June 2012 rating decision, the Appeals Management Center in Washington, D.C. granted separated 10 percent ratings for right shin splints and for left shin splints, effective November 14, 2011.   However, as that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to service connection for a hiatal hernia and gastroesophageal reflux disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those claims, and they are again referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

Throughout the entire appeal period, the Board's left and right shin splints disabilities were manifested by complaints of pain, with pain on motion and tenderness on palpation.  Bilateral knee flexion has been limited, at most, to 130 degrees and full extension with no findings of malunion of the tibia or fibula or muscle damage. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but not higher, for left shin splints, during the entire appeal period, has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1,  4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5262-5260 (2011). 

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating, but not higher, for right shin splints, during the entire appeal period, has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5262-5260 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2006, June 2007, April 2010, and June 2010.  .

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, a December 2003 rating decision granted service connection and assigned an initial 0 percent rating for bilateral shin splints, pursuant to Diagnostic Code 5262.  38 C.F.R. § 4.71a (2011).

The Veteran's service medical records include a physical evaluation board which notes that the Veteran had bilateral leg pain secondary to exercise induced compartment syndrome, rated as slight.  The Veteran testified that he was discharged due to his leg disability which required him to rest to help with circulation in his legs.  The Veteran indicated that he believed that his disability rating should be compensably rated because he was discharged due to the condition.

A December 2006 VA examination report shows that the Veteran had a medical history of bilateral lower extremity stress fractures with compartmental syndrome.  The Veteran complained of primarily pain and weakness in the bilateral lower extremity, primarily the calf.  He denied stiffness.  He also reported swelling.  The Veteran denied any heat or redness and did not report any drainage, instability or giving way, any locking or any abnormal motion.  The Veteran stated that during periods of flare-up, his pain was at a level 10 on a 0 to 10 scale.  Frequency varied as it was always associated with activity such as walking or running.  He reported the symptoms lasting from one to one and a half hours after activity stopped.  Precipitating factors included walking or jogging.  He restricted his activity so that the episodes were not as severe.  He limited standing and walking to 45 minutes and could not jog more than 100 yards.  The VA examiner noted that there was no constitutional symptoms of bone disease.  The Veteran reported at school he occasionally had difficulty with prolonged standing or walking.  He was not employed.  At home, he no longer did yard work or home repairs.  In the past, he enjoyed playing basketball, but no longer played.  The Veteran reported pain with range of motion testing of his right and left feet.  There was no wasting of the musculature of the right and left lower extremities.  Inspection of the calf and tibial area revealed tenderness with palpation.  The December 2006 VA examination did not include range of motion testing of the Veteran's knees.

In a July 2008 decision, the Veteran's disability was recharacterized as bilateral shin splint with bilateral compartment syndrome status post stress fractures, and a 0 percent disability rating was continued pursuant to Diagnostic Code 5262.

An October 2008 VA medical record shows that the Veteran reported no present problems regarding his bilateral compartment syndrome.  He had no pain in his legs and he had been jogging.  He planned to renter the military, but was told that he must have a complete physical, to include a bone scan, to determine if the stress fractures were completely healed.  The assessment was history of stress fracture to the bilateral tibias.  The VA physician noted that the Veteran was to be scheduled for a bone scan to evaluate his tibias for healed stress fracture.  

A March 2009 private x-ray report shows that the Veteran complained of pain in both legs.  Views of both tibia and fibula were obtained.  The findings were some minimal periosteal reaction along the posterior proximal third of the left tibia.  It was not visualized on the right side and thought to represent mild periosteal reaction.  No significant bony abnormalities were identified. 

At his November 2009 hearing before the Board, the Veteran contended that the severity of his bilateral shin splints with compartment syndrome continued to cause him pain that had only worsened with time, so that he could not stand for any prolonged period of time. 

An August 2010 VA nerve conduction study revealed that all the nerves tested were normal.  

An August 2010 x-ray study performed for complaints of pain and numbness in both shins since service revealed an impression that the tibia and fibula appeared satisfactorily.  

A September 2010 VA examination report shows that the examiner reviewed the claims file.  The Veteran's main complaint was that of residual numbness and tingling associated with his shin splint disability.  He stated that since discharge from service, he had continued to have pain in his legs in the shin region. In addition, he stated that he had some swelling in his legs.  The Veteran stated that he could not stand on his feet because his legs hurt.  He indicated that he could stand for five to ten minutes before sharp pain developed in his anterior shins.  Physical examination was noted and the Veteran had no clubbing, cyanosis, or peripheral edema.  He did not have any bony deformity of his shins.  He had normal range of motion of his knees and ankles with repetitive activity times three.  There was no additional limitation and no loss of motion observed.  He was not limited by pain, weakness, fatigability, nor incoordination.  The only time the Veteran reported pain was with palpation of both the right and left anterior shin region.  He reported tenderness to touch when the examiner touched him.  There was no warmth, no discharge, no breakdown, or erythema in these areas.  Motor strength was 5+/5+.  Sensation was intact to pinprick.  Deep tendon reflexes were 2+ throughout in the upper and lower extremities.  The final diagnosis was mild left shin splint, recurrent periosteal reaction 2009, resolved and inactive by current x-ray.  No evidence of nerve involvement by nerve conduction study.  Shin splint, right inactive.  The examiner did not include any findings pertaining to the Veteran's knees.

A November 2011 VA examination report shows that the Veteran was diagnosed with bilateral shin splints and compartment syndrome of the lower extremities, currently inactive.  The Veteran admitted to continued bilateral shin pain since onset.  He described that pain as an ache in his anterior shins with the activities of weight bearing and walking.  He reported that he could not run or play with his son because of his shin splints.  The Veteran indicated that his legs hurt about three to four times a month.  His flare-ups of pain occurred two to three times a week with severity being six out of ten.  Duration was minutes to hours and he either rested and elevated his legs or used over the counter medications.  He received fair relief, but it was temporary.  The Veteran reported swelling in both legs at times.  He denied any particular treatment for the swelling.  He did not see any specialists for his shin splints and reported that he had learned to live with the pain over the years.  He had not worked since 2010 as a payroll clerk with data entry.  He admitted that he was a full time student with an online university and a full time parent.  The Veteran reported that flare-ups impacted the function of his knee and lower legs.  

Range of motion testing revealed right and left knee flexion to 130 degrees, with objective evidence of painful motion beginning at 90 degrees.  There was no limitation of extension.   The VA examiner noted that the Veteran complained of pain with any movement involving his lower extremities.  Pain was reported as involving both of his shins.  The VA examiner stated that the Veteran's current range of motion for both knees, from 0 to 130 degrees, was felt to represent the "normal" values for a male of the Veteran's age and activity level.  The Veteran reported a limited activity level in that he either sat or laid down most of the time to avoid weight bearing and standing which were the activities that brought on pain from his shin splints.  He did not require any assistive devices and was independent in ambulation.  The Veteran was able to perform repetitive use testing with three repetitions with no change in range of motion.  He did not have additional limitation in range of motion or functional loss/functional impairment of the knees and lower legs following repetitive use testing.  The Veteran was found to have pain on movement in both lower extremities.  He had tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength testing, bilaterally for flexion and extension was 5/5.  Joint stability testing was normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  Current symptoms associated with the Veteran's shin splints and stress fracture of the lower extremities were pain and subjective swelling.  Current symptoms associated with exertional compartment syndrome were pain and subjective swelling, but by objective examination, there was no swelling nor evidence of active compartment syndrome. 

The examiner further commented that the muscles of the thighs, calves, and other musculature of both lower extremities were considered to be symmetrical without any edema nor any evidence of any active compartment syndrome.  The Veteran did not have any bony deformity of his shins or lower extremities.  The Veteran reported pain with movement of his knees and ankles, weight bearing, and walking, but that did not affect is ability to perform the tasks and achieve normal range of motion.  No functional impairment nor loss of motion was observed with his complaint of pain.  He could independently perform maneuvers such as getting on and off the table on command.  There was no additional limitation of movement and no loss of motion observed.  The Veteran was not limited by pain, but he did complain of it.  There was no weakness, fatigability, or incoordination.  In addition to reporting pain with movement, the Veteran reported pain with palpation of both the right and left anterior shin region.  He reported tenderness to touch.  There was no warmth, discharge, breakdown, or erythema in those areas.  A bone imaging study revealed an impression of findings highly suggestive of bilateral shin splints.  The left side appeared to be more significantly affected than the right.  No other lesions were identified.  The examiner indicated that the Veteran's knee or lower leg condition does not impact his ability to work.  The examiner further noted that the Veteran's bilateral shin splints were not manifested by lateral instability or recurrent subluxation.  The Veteran exhibited pain on movement, but his range of motion was considered to be normal for a man of his age and activity level.  

A June 2012 rating decision granted separate 10 percent disability ratings for right and for left shin splints, noting they were previously rated as bilateral shin splints with bilateral compartment syndrome status post stress fractures, each effective November 14, 2011.  The rating decision shows that a higher 10 percent rating was assigned based on painful motion of the knees, pursuant to Diagnostic Codes 5262-5260, effective from the November 2011 date of the VA examination.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code require use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  In this case, Diagnostic Code 5262 refers to impairment of the tibia and fibula  and Diagnostic Code 5260 refers to limitation of motion.  38 C.F.R. § 4.71a (2011).  

Under Diagnostic Code 5262, a 10 percent rating is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for impairment of the tibia and fibula with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a (2011).  

The words slight, moderate, and severe as used in the VA Schedule for Rating Disabilities are not defined.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for equitable and just decisions.  38 C.F.R. § 4.6 (2011).

Under Diagnostic Code 5260, a 0 percent rating is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A 30 percent rating is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

When rating a disability based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40 (2011); Johnston v. Brown, 10 Vet. App. 80 (1997).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Based on consideration of all the evidence of record, the Board finds that by resolving all reasonable doubt in favor of the Veteran, a 10 percent rating, but not higher, is warranted for each of the service-connected left and the right shin splint disabilities throughout the entire appeal period.  

The Board finds that the Veteran is competent to report experiencing pain in his shins and lower extremities throughout the appellate period.  Layno v. Brown, 6 Vet. App. 465 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2) (2011).

Furthermore, the Board finds that the Veteran's descriptions of his pain during flare-ups throughout the appellate period are credible, especially in light of the absence of evidence conflicting with his reports of flare-ups.  Moreover, at the December 2006 VA examination, it was noted that inspection of the calf and tibial area revealed tenderness with palpation.  The VA examination report from September 2010 shows that the Veteran reported pain with palpation of both the right and left anterior shin region and he reported tenderness to touch when the examiner touched him.  The November 2011 VA examiner noted objective evidence of pain on range of motion testing and the Veteran was found to have pain on movement in both lower extremities and tenderness or pain to palpation for joint line or soft tissues of both knees.

As the Veteran's reports of pain and tenderness throughout the pendency of his appeal are both competent and credible, and result in limitation of function of each leg, the Board finds that a 10 percent rating is warranted for each leg for the pendency of this appeal.  38 C.F.R. § 4.59 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011).

However, the Board finds that at no time during the appeal period has the objective evidence outlined above support a rating in excess of 10 percent for either left or right shin splints.  Notably, no examination or treatment report shows findings of impairment of the tibia and fibula with any more than slight knee or ankle disability.  The treatment and examination reports also do not show limitation of flexion to 30 degrees (so as to warrant a 20 percent rating under Code 5260) or limitation of extension by 15 degrees (so as to warrant a 20 percent rating under Code 5261), even with factors of pain and use (repetitive motion) considered, for either leg.  Rather, the most impairment during the appeal period shows that he retains function to 130 degrees for each leg.  Moreover, VA examination have found the Veteran to have extension to 0 degrees.  That functional level of motion does not warrant any ratings in excess of 10 percent.  Consequently, the Board finds that a rating in excess of 10 percent for either right or left shin splints under either Code 5260 or 5261, or based on a combination of ratings under these two codes, is not warranted. 

Additionally, the Board finds that a separate rating under a Diagnostic Code not related to range of motion, such as 5257, is not warranted since Diagnostic Code 5257 takes into account instability, which is not shown in any of the medical evidence.  Under Code 5262, a 20 percent rating would be warranted if there were malunion of the tibia or fibula with moderate ankle disability.  The medical evidence shows no significant disability in the right or left ankle as a residual of the in-service fractures, at any time and the level of knee disability is less than moderate and more nearly approximate slight, based on slight limitation of motion and pain on motion.  The Board finds, therefore, that any disability in the right and left shin splints or knees is no more than slight, and the criteria for a higher rating in accordance with Diagnostic Code 5262 are not met.  Consideration of other diagnostic codes for rating a knee disability, such as Diagnostic Codes 5256, 5258, 5259, and 5263, is inappropriate as the Veteran's leg disabilities do not include the pathology required in the criteria for those Codes of ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, or genu recurvatum.  38 C.F.R. § 4.71a (2011).

In summary, the Board finds that the schedular criteria for the next higher, 20 percent, ratings for right and left shin splint disabilities have not been met at any time during the appeal period, and such rating is not warranted for either lower extremity.
 
The Board also notes that the Veteran's service-connected disability encompasses both bilateral shin splints and bilateral compartment syndrome which affects the muscles of his legs.  However, there is no medical evidence showing any actual muscle injury related to his service-connected disabilities.  The December 2006 VA examination report shows that the VA examiner found no wasting of the musculature of the right or left lower extremity.  Motor strength was 5+/5+ and 5/5 on both sides in the September 2010 and November 2011 VA examinations, respectively.  The November 2011 VA examiner found that the muscles of the thighs, calves, and other musculature of the lower extremities were symmetrical without any edema nor any evidence of any active compartment syndrome.  Therefore, the Board finds the evidence does not show separate, compensable muscle disability that warrants a separate rating.  38 C.F.R. § 4.73 (2011). 

In deciding these claims, the Board has considered whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  However, the preponderance of the evidence is against a finding that the Veteran's service-connected right and left shin splint disabilities had manifestations warranting a rating higher than 10 percent at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the Veteran's claims for increased ratings should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011).  The Board concludes that referral is not warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  A higher rating is available for the disabilities.  However the Veteran does not meet the criteria for a higher rating.  The November 2011 VA examiner specifically opined that the Veteran's knee and lower leg condition did not impact his ability to work, and the evidence does not show marked interference with employment or frequent hospitalization due to the disability.  The record does not suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

A 10 percent rating, but not higher, for left shin splints is granted, during the period under appeal.

A 10 percent rating, but not higher, for right shin splints is granted, during the period under appeal.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


